Wilkes, J.
This is a bill to establish boundaries, to enjoin trespass, and, if necessary, to reform a deed under which complainant holds, and for general relief.
Tt appears that Hiram Clark once owned the *486land in controversy. He contracted to sell to Brit-tain tbe northern half of his tract, to contain 100 acres, and an east and west line was run, marked, and established. Brittain, however, took only 50 acres, being the eastern half of the 100 acres cut off. Clark conveyed to Pate and wife the other half or 50 acres. It is the west line of this latter tract that is in dispute. The deed to this tract calls to commence at a staké with poplar and red oak pointers, Field’s southwest cornea', which is the corner of the east 50 acres. The call then runs north with Field’s line 56 poles to a stake, sweet gum and poplar pointers, Field’s northwest comer in King’s heirs’ south boundary line; thence west to Ttobinson’s northeast corner in King’s south boundary line; thence south with B/obinson’s line 56 poles to a stake; thence east to the beginning.
The first, second, and third calls in these boundaries are all known and their location not questioned or in doubt, and they are marked by natural objects. It turns out, however, that the first' distance, which in the deed read for 56 poles, is, in fact, 1í or 72 poles, in order to reach .the natural objects, and there is no controversy that this line does extend 11 poles instead - of 56. The third line, or one going south, also calls for 56 poles, thence east to the beginning. In order to reach the begin*487ning, it is necessary to run 71 poles on tbis line also, instead of 56. The - corner called for on this line is not designated by any natural objects. Complainant now owns the western tract, and the balance of the original tract from which the two 50-acre tracts were cut off lies on the south of them. We think it is evident that this 100 acres, embracing the two 50-acre tracts, ivas intended to be in the shape of a parallelogram and to be embraced within parallel lines north and south and parallel lines east and west. By mistake the northern and southern lines are said to be 56 poles, while in fact they are 71. The line on the east side is located between natural objects and is conceded to be 71 poles. The line on the west side is evidently intended to be of the same length, and must be so in order to reach a point from _ which to run east would reach the beginning corner. We think, therefore, this is the proper construction of the deeds and title papers under which complainant holds, and. this being so, the disputed entry is within complainant’s lines. In this view of the case it is not necessary that the heirs of Clark, the original owner, should be before the Court and not necessary to reform the deed, but simply to declare its proper construction. This the Chancellor did, as we think, properly, and his decree is affirmed at appellant’s cost. We are of opinion also that the . parties, *488and those through whom they claim, recognized the corner and line as contended for by complainant for a number of years. To show the correctness of this view, it is only necessary' to reverse the calls of the deed, when, in order .to reach the northwest corner, where the natural objects are, it will be necessary to run 12 poles instead of 56.